DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 6/22/22 have been received. Claim 8 has been amended. Claims 10-15 are new. 
Claim Objections
3.	The objection to claim 8 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (WO2019159276(A)) as cited in IDS dated 1/8/21 on claim(s) 1, 4, 7, and 9 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive. 
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Shibata et al. (WO2019159276(A)) as cited in IDS dated 1/8/21 on claim 2, 3, 5, and 6 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive. 
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Shibata et al. (WO2019159276(A)) as cited in IDS dated 1/8/21 in view of Sugihara et al. (US 2019/0296385) on claim 8 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive. 
Allowable Subject Matter
7.	Claims 1-15 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to  a solid oxide fuel cell comprising: a support of which a main component is a metal; a mixed layer that is provided on the support and includes a metallic material and a ceramics material; an intermediate layer that is provided on the mixed layer and includes an electron conductive ceramics material; and an anode that is provided on the intermediate layer and includes an oxygen ion conductive ceramics material and Ni,
wherein a ratio of a metal component in the intermediate layer is smaller than a ratio of the metallic material in the mixed layer.
	The prior art to Shibata et al. (WO2019159276(A)) discloses a solid oxide fuel cell comprising: a support of which a main component is a metal; and an anode that is provided and includes an oxygen ion conductive ceramics material and Ni, but does not disclose, teach or render obvious a mixed layer that is provided on the support and includes a metallic material and a ceramics material; an intermediate layer that is provided on the mixed layer and includes an electron conductive ceramics material; and an anode that is provided on the intermediate layer, wherein a ratio of a metal component in the intermediate layer is smaller than a ratio of the metallic material in the mixed layer.
9.	The following is an examiner’s statement of reasons for allowance: the reasons for allowance for the invention in independent claim 9 are substantially the same as provided in paragraph 8 above and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724